Mr. Justice Chytraus delivered the opinion of the court. It is conceded that the city had the power to pass the ordinances in question, as was held by this court in Hastings Express Company v. Chicago, 135 Ill. App. 268. In Harder’s Storage Co. v. Chicago, 235 Ill. 58, the Supreme Court of this state held that the city of Chicago had the power to impose a license or tax upon vehicles using its streets. By the three cases referred to the law is settled that, so far as these ordinances operate, the city of Chicago has the power to tax the occupation involved and the vehicles. It is contended that the ordinances unlawfully discriminate between persons of the same class and persons in the same occupation. We fail to see any such discrimination. What is in argument said respecting the lack of provision in' the ordinances for a transfer of the owner’s license in ease of his quitting the business by sale of Ms vehicles or otherwise, has no pertinency, so far as we can see. It is argued, also, that a renter or borrower of a vehicle, who might desire to use it as a public cart, is not provided for by the ordinance and, therefore, discriminated against and, while a person in the same class or occupation as is an owner, precluded from pursuing the occupation of a carter. This argument is based on the theory that because he does not own the vehicle he cannot procure a license for it.- Counsel is in error in this theory. - In the Hastings case supra it was said: “For the time of the leasing these teams were owned by * * * the users.” It is a fundamental and well known doctrine that the renter ^or borrower of an article of personal property has a qualified ownership therein. For the time being he is such owner that he is entitled to obtain a license under these ordinances by complying with their requirements in respect to issuance of licenses. ' Such renter or borrower is not deprived of his right to labor or of contracting for his labor in a lawful occupation. An employe or driver can rightfully be required to pay a tax upon Ms occupation according to the authorities cited above and, consequently, there is nothing unlawful in the ordinances in that respect. The owner, when he drives for Mmself, pays upon the public cart and upon his occupation. Any provision to the contrary would be unjust to the employe driver and also to the owner not driving. We find the judgment of the learned trial judge perfectly proper and the judgment is affirmed. Affirmed.